NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
JOSE W. LINARES-ROSADO,
Petiti0ner,
V.
MERIT SYSTEMS PROTECTION BOARD,_
Respon,dent.
2011-3004
Petition for review of the Merit Syste1ns Pr0tecti0n
Board in case no. NY3330080346-B-1.
ON MOTION
ORDER
The United States Posta1 Service moves to reform the
official caption to designate the Merit Systems Protection
Board as the respondent Jose W. Linares-Rosado op-
poses and submits replies. The Posta1Service replies
Up0n consideration thereof,
IT IS ORDERED THATZ
(1) The motion is granted The revised official cap-
tion is reflected above.

LINARES-ROSADO V. MSPB 2
(2) The Board should calculate the due date for its
brief from the date of filing of this order.
FOR THE COURT
 2 1 2011 /s/ J an Horba1y
CC
S
20
Date J an Horbaly
Clerk
Jose W. Linares-Rosado
Katy M. Bartelma, Esq. 5-"_£B
' U.S.COURT OR
Stephan1e Conley, Esq. THE FE0éJr§A»‘aPc[;§E|BSnf
JAN2l'?_Ul1
.|AN H£}RBALY
CLEH(